Citation Nr: 1644179	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-22 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II and as secondary to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus type II and as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1969, to include service in the Republic of Vietnam from January 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional office (RO), which in pertinent part denied service connection for the Veteran's hypertension and peripheral neuropathy of the bilateral lower extremities. The Veteran timely appealed that decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his June 2010 substantive appeal, the Veteran requested a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in October 2016.  The Veteran was sent a September 2016 notification letter informing him of his scheduled hearing date.  This notice was returned by the U.S. postal service as undeliverable on September 16, 2016.  Ultimately, the Veteran did not report to the hearing scheduled in October 2016. 

However, in an October 13, 2016 statement, the Veteran reported that his address had changed.  There is no indication that a hearing notice was sent to this new address.  

Resolving any benefit of reasonable doubt in favor of the Veteran, the Board finds that good cause has been shown for the Veteran's failure to report to his scheduled hearing as the record suggests he might not have received notification of the scheduled hearing because of his change of address.  As such, the Veteran should be given an additional opportunity to report to his requested hearing.  Because travel board and videoconference hearings before the Board are scheduled by the RO, a remand is required. 38 C.F.R. § 20.704 (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time, and location of the hearing.  Hearing notification must be sent to the Veteran's new address (see October 13, 2016 statement by the Veteran).  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report, this must be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

